Citation Nr: 9900177	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left foot, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Julianne M. R. King, Associate Counsel


INTRODUCTION

These matters are before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho, which assigned a 30 percent 
evaluation for residuals of a SFW of the left foot, and which 
denied the appellants claim for a compensable rating for 
residuals of a SFW of the left shoulder.  This rating action 
also denied service connection for hearing loss and tinnitus.

The RO evaluated the appellants claims in October 1998, and 
assigned a 20 percent evaluation for the appellants left 
shoulder disability.  The United States Court of Veterans 
Appeals (Court) has held that on a claim for an original or 
an increased rating, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the claims for an evaluation 
in excess of 20 percent for residuals of a SFW of the left 
shoulder remains in appellate status before the Board along 
with the claim for an evaluation in excess of 30 percent for 
residuals of a SFW of the left foot.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant maintains that the RO erred in declining to 
establish higher evaluations for his service connected SFW 
residuals of the left foot and left shoulder.  He avers that 
these disorders are productive of severe symptoms and that 
the maximum available rating should be assigned for each 
disorder.  The appellant also maintains that he sustained 
acoustic trauma as a result of the shrapnel injury that 
caused his foot and shoulder injury, causing hearing loss and 
tinnitus.  In the alternative, the appellant contends that 
his service as a sonar operator resulted in progressive 
hearing loss and tinnitus. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence does not support 
the claims for increased evaluations for residuals of shell 
fragment wounds of the left foot or left shoulder, and that 
the claims for service connection for hearing loss and 
tinnitus are not well-grounded.


FINDINGS OF FACT

1.  All evidence necessary for the equitable determination of 
the appellants claims for increased evaluations has been 
received by the RO.

2.  The residuals of the shell fragment wound of the left 
foot are productive of no more than moderately severe 
impairment.

3.  The residuals of the shell fragment wound of the left 
shoulder, the appellants minor extremity, are productive of 
limitation of motion of the arm of the major extremity midway 
between the side and shoulder level or at the shoulder level.

4.  The appellant has not submitted competent evidence which 
demonstrates that he has a current hearing loss that is 
causally linked to service.

5.  The record contains no competent evidence that the 
appellant has tinnitus that is causally linked to service.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of a SFW of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5283, 5284 (1998).

2.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a SFW of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5201, 7805 (1998).

3.  The claims for service connection for hearing loss and 
tinnitus are not well-grounded.  38 U.S.C.A. § 5107


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations for SFW of the Left Foot and Left 
Shoulder

Initially, the Board finds that the appellants claims for 
increased ratings are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the appellant, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the claimants disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The factual background with regard to these claims may be 
briefly summarized.  The appellant sustained a November 1944 
shrapnel fragment wound of the left foot and left arm.  He 
sustained a 4-inch laceration, 1 ½ inches wide in the left 
deltoid region.  X-rays revealed comminuted fractures of the 
3rd, 4th, and 5th metatarsals, left foot.  Because there was 
fibrous union only, between the remnants of the 5th 
metatarsal of the left foot, the distal half of the 5th 
metatarsal was resected.  A medical board was convened in 
September 1945, which found that the appellant was no longer 
fit for duty in the United States Naval Reserves.  

By rating determination dated in October 1945, the RO awarded 
service connection for residuals of fracture, comminuted, 
3rd, 4th , 5th metatarsals, left foot with pain and stiffness 
in the left foot.  A 20 percent evaluation was assigned for 
this disorder.  The RO also awarded service connection for 
Group III (shoulder) wound, lacerated four by one and one 
half inches wide, painful.  A 10 percent evaluation was 
assigned for this disorder.

The evaluation assigned for the appellants left shoulder 
disorder was reduced to zero percent disabling as of November 
1947.  

The appellant continued to experience difficulties with his 
left foot disability, undergoing a June 1964 surgical removal 
of the left 5th toe.  The RO assigned a temporary 100 percent 
evaluation following this surgery.  The RO provided for the 
assignment of the 20 percent evaluation which was previously 
in effect following the expiration of the 100 percent rating.

In February 1979, the appellant sought to reopen his claims.  
He indicated that his left foot disability forced him to 
retire from his occupation a barber.  His request was not 
accompanied by clinical evidence, however, and the RO did not 
re-evaluate his disabilities.  

The appellant reopened his claim in December 1996.  He stated 
that both of his disabilities increased in severity.

In furtherance of his claim, he underwent a March 1997 VA 
joints examination. He stated that he had had increased pain 
with walking, that he wore a pad to protect his toes, and 
that he now walks with a limp, falling to the left side.  He 
reported that he could not walk well anymore, that he does 
not have much strength or coordination of his movements, that 
the joints in his left foot have lost range of motion and 
that he has a lot of pain and occasional swelling with his 
left foot.

The patient indicated that he had also had a gunshot wound of 
this area when he was 14 years of age, prior to his military 
service.  He related that his shoulder hurts all the time, he 
has decreased range of motion and he cannot lift any heavy 
objects.  He has had function loss from the standpoint of 
decreased strength and coordination and he also has increased 
pain in his shoulder.

On physical examination, the appellant was found to have no 
swelling of the left foot, and it was noted that the 
appellants fifth toe had been amputated.  The examiner also 
noted a hallux valgus deformity of the toes of the left foot.  
There was no false motion, or shortening noted, and there was 
no specific evidence for interarticular involvement.  The 
left foot demonstrated a well-healed, 3cm scar of the 
amputation site of the left fifth digit.

The appellants posture was said to be abnormal in the sense 
that he was unable to invert his left foot.  He was also 
unable to walk on his toes.  The appellant was noted to be 
able to walk on his heels, but the examiner stated that the 
appellant had decreased function in that he was unable to 
walk straight.  He was noted to have a limp which falls to 
the left side.  The 5th digit was noted to have been 
amputated, and the remainder of the joints were described as 
moderately ankylosed.  The examiner stated that there was 
only 30 degrees of flexion and extension of the great toe and 
only 20 degrees of the remainder of the toes.  He noted that 
they are somewhat ankylosed and there was tenderness to 
movement of the toes of the left foot. 

Examination of the left shoulder was said to have 
demonstrated no palpable abnormalities.  There was said to be 
no tenderness to palpation, no tenderness to active or 
passive motion.  Abduction was zero-90 degrees, adduction was 
zero to 70 degrees , forward flexion was said to be zero-110 
degrees and backward extension was described as zero to 30 
degrees.

The examination included an evaluation of the appellants 
scars.  On the left shoulder, a 12 cm scar was noted over the 
deltoid region of the left shoulder.  This was described as a 
jagged edged scar that had a mild keloid formation, and which 
was somewhat tan-colored.  There was said to be no evidence 
of herniation or adherence.  There was also said to be no 
inflammation, swelling, depression or other abnormality.  The 
scar was not ulcerated.  The vascular supply to the area was 
said to be good, and the scar did not demonstrate tenderness 
to palpation.  The examiner stated that this scar was not 
particularly disfiguring, and that there was limitation of 
function.  The presence of a well-healed 12 cm scar just 
lateral to the left neck was noted, which was said to have 
keloid formation and mild depression.  This scar was said to 
be non-adherent and non herniated.  The examiner stated that 
there was no inflammation, swelling ulceration or tenderness 
to palpation.  The scar was said not to be disfiguring and 
there was no evidence of limitation of function.

The diagnoses were:

1.  The patient has a history of left 
foot injury with shrapnel wounds and 
subsequent left fifth digit amputation.  
The patient now has evidence for hallux 
valgus deformity with moderate to severe 
ankylosis of the remaining toes.  I 
suspect there is a component of arthritis 
and I will further evaluate this with x-
rays of the left foot.  The patient 
states that this has been functionally 
disabling for him from the standpoint 
that he cannot walk straight, he walks 
with a limp, he does not have much 
strength in his foot because of the 
amputation and the ankylosis of the toes.

2.  The patient has a history of a left 
shoulder gunshot wound prior to the time 
he served in the military.  He states it 
now hurts all the time , that he cannot 
lift any heavy objects.  He has increased 
pain.  On examination h has some 
decreased range of motion of the left 
shoulder.  There are no other obvious 
abnormalities.  I will evaluate further 
with x-rays of the left shoulder and left 
clavicle to evaluate for some arthritis 
in this area.

3.  The patient has scars from the 
gunshot wound and the shrapnel wounds of 
the left shoulder.  These are well-
healed, do have some keloid formation but 
no evidence of herniation or erythema or 
infection.  There is mild depression of 
the scar that is seen just lateral to the 
left neck.  Neither of these scars are 
disabling or disfiguring at this time.

An addendum to this report reflects that x-ray studies of the 
left shoulder were interpreted as showing findings consistent 
with previous gunshot wound, mild degenerative arthritis and 
calcific tendinitis.  X-rays of the left clavicle were 
interpreted as showing findings consistent with a previous 
gunshot wound with multiple high-density opacities in the 
soft tissues adjacent to the humeral head.  

X-rays of the left foot were interpreted as showing post-
surgical changes with partial amputation involving the left 
fifth digit, and probable chronic and post-traumatic changes 
localized to the left fourth metatarsal.  There was evidence 
for mild degenerative arthritis, calcaneal spurring, and 
chronic post-traumatic changes involving the metatarsus.

The addendum diagnoses 1.  The patient has had previous 
gunshot wound of the shoulder with mild degenerative 
arthritis and calcific tendinitis as residuals as evidenced 
by x-rays.  2.  The patient has had prior surgery with 
amputation of the let fifth digit, and now shows evidence for 
postsurgical changes, mild degenerative arthritis, calcaneal 
spurring, and chronic posttraumatic changes involving the 
metatarsal bones as indicated by x-rays.

Based on these findings, the RO increased the evaluation of 
the residuals of SFW of the left foot to 30 percent disabling 
in April 1997.  

May 1997 statements from the appellant and a former shipmate 
were submitted, which document the circumstances under which 
the appellant was injured in service.

A June 1997 statement from a private physician is of record.  
The statement is to the effect that the appellant experiences 
significant pain from an old war wound to the left arm.  The 
physician stated that the appellant needs analgesics on a 
regular basis.

The appellant underwent a July 1998 VA Scars examination.  He 
provided a medical history in relation to the examination, 
stating that he sustained left foot and shoulder shrapnel 
injuries which resulted in a comminuted fracture of the left 
fifth metatarsal as well as a 4 inch by 6 inch deep muscular 
wound in the region of the left shoulder and left proximal 
upper extremity.  The appellant stated that the wound was 
deep enough to allow visualization of the bone.  The 
appellant stated that he underwent an amputation of the left 
5th toe in 1954, secondary to repeated ulcerations.  He 
reported that he worked as a barber for 34 years, and 
experienced constant pain in the ball of his left foot, along 
with lack of control of the 3rd, 4th and 5th left lower 
extremity digits.  The appellant reported having undergone 
numerous podiatry evaluations, with various prosthetic 
devices having been prescribed.  The appellant stated that he 
developed a tape device which bound his 1st, 2nd and 3rd toes, 
to help him have greater control with ambulation.  

The appellant stated that he has foot pain which is 3 out of 
10, in severity, but which progresses to 5 out of 10 if he 
walks greater than 1 mile.  The appellant stated that he has 
an exacerbation of pain with changes in the weather.  He also 
noted that he has swelling of the left foot if he stands for 
too great a period of time.  The appellant was noted to be 
able to perform the activities of daily living, and he stated 
that he used analgesics to control pain.  As to his left 
shoulder, the appellant reported that he is unable to sleep 
on his left side due to shoulder pain, and he stated that he 
has some loss of the range of motion of his left upper 
extremity.

On physical examination, the appellant was found to be right 
handed, and his shoulder girdle area was noted to have a v-
shaped 8 cm by 6 cm well-healed surgical scar from the 
posterior to the anterior region of the left neck.  There was 
said to be a 1 cm depression in the posterior aspect of the 
scar as a result of a buckshot injury.  The examiner noted 
the presence of a diamond-shaped, 10 cm by 4 cm surgical scar 
in the lateral aspect.  The examiner stated that there was no 
significant fixation, mass or nodulatrity.  Range of motion 
of the left shoulder was said to be restricted, inasmuch as 
the appellant was unable to abduct the left upper extremity 
beyond 90 degrees.  There was also said to be muscle loss in 
the left deltoid region.  Deltoid strength was described as 
3+/5 on the left and 5/5 on the right.  As to the vascular 
status of the left shoulder, the radial pulses were said to 
be equal bilaterally, and light touch and pinprick were 
described as intact in all upper extremity dermatomes.  The 
examiner stated that proprioception was intact bilaterally.

With regard to the appellants lower extremities, the 
examiner stated that there was no significant calcification, 
but that there was a hook-shaped scar in the region of the 
5th metatarsal with a 1 cm linear scar in the central aspect 
of the curved scar.  There was said to be no nodularity, 
heat, or induration, and no evidence of peripheral edema.  
Dorsalis pedis pulses were said to be equal bilaterally, and 
the appellants sensation to light touch and pinprick were 
intact in both lower extremities.  The examiner stated that 
proprioception was not present in the lower extremities, and 
that the quadriceps and hamstring muscles were 4/5 in 
strength bilaterally.  As to the range of motion of the 
ankles, the appellant was noted to have plantar flexion, 
dorsiflexion, and hallucis longus of 5/5 bilaterally.  Deep 
tendon reflexes were 2+ on the right and trace on the left.  
The brachioradialis reflex was trace bilaterally, and the 
patellar reflex was 1+ bilaterally.  The plantar reflexes 
were described as equivocal bilaterally.  

X-ray studies of the left shoulder were interpreted as 
showing mild degenerative changes, with calcified tendinitis 
with a questionable lung nodule.  A film of the left clavicle 
was interpreted as showing residuals of a gunshot wound.  X-
ray studies of the left foot were interpreted as showing 
post-surgical changes, mild degenerative arthritis, calcaneal 
spurs and post-traumatic metatarsal changes.  The diagnostic 
impressions included shrapnel wound with resultant scarring 
of the proximal left upper extremity and dorsal surface of 
the left foot with subsequent amputation of the left fifth 
digit.

Color photographs were taken in relation to the July 1998 
examination.  These photographs depict the current appearance 
of the appellants scars of the left shoulder and left foot.

The RO considered the above evidence in October 1998, and as 
noted above, assigned a 20 percent evaluation for residuals 
of the SFW of the left shoulder, effective from December 
1996.

The appellants left foot disability has been evaluated under 
38 C.F.R. § 4.71, Diagnostic Code 5284.  Under this code, a 
20 percent evaluation is warranted for a foot injury with 
moderately severe impairment.  A 30 percent evaluation is 
warranted under Diagnostic Code 5284 with severe residuals of 
foot injuries 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  

The Board will also consider DC 5283 for malunion or nonunion 
of metatarsal bones.  A 30 percent evaluation is warranted 
under DC 5283 with severe malunion or nonunion of the tarsal 
or metatarsal bones.  The Board also notes that a 40 percent 
rating is for assignment where there is the loss of use of a 
foot.  38 C.F.R. § 4.71a, DC 5167 (1998).  Moreover, loss of 
use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee, with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Complete paralysis of 
the external popliteal nerve and consequent footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 4.63 (1998).

Left Foot

The Board has considered the evidence submitted for review in 
this case.  The residuals of the SFW of the left foot are 
currently productive of pain, and the Board is cognizant that 
the appellants left 5th toe has been amputated.  However, 
after comparing the appellants left foot symptoms with the 
potentially applicable diagnostic criteria, there is no basis 
upon which to assign a higher rating than the currently 
assigned 30 percent. 

In order to show entitlement to a higher evaluation, the 
evidence must show loss of use of the foot.  Diagnostic Code 
5283.  The evidence clearly shows that the veteran can walk, 
as he indicated that he began to have increased pain after 
walking one mile.  The veteran would not be entitled to a 
higher rating under the diagnostic codes for muscle injury, 
in that the highest evaluation for muscle injuries of the 
foot do not exceed 30 percent.  Morevoer, the findings on 
examination do not suggest that there is severe muscle 
injury, in that the veteran had plantar flexion, 
dorsiflexion, and hallucis longus of 5/5 bilaterally.  

The most recent examination findings generally confirm those 
elicited during the March 1997 VA examination.  The Board 
notes that the March 1997 clinical findings confirm the 
postural and other abnormalities caused by the appellants 
service connected disorder, as well as post-traumatic changes 
of the left fourth metatarsal with mild degenerative 
arthritis, and calcaneal spurring, but it is clear that the 
RO considered these findings in its determination to increase 
the rating of the appellants left foot disability to 30 
percent.  With the examiner who performed the July 1998 
examination concluding that there is no significant swelling, 
heat or nodularity of the left foot, with comparable findings 
as between the left and right foot on plantar flexion or 
dorsiflexion, the Board is unable to find a basis on which to 
find that a higher evaluation is warranted.

Diagnostic Code 7805 permits an evaluation based on the 
limitation of function of the part affected by a scar, in 
this case the feet.  The clinical findings recorded as a 
result of the July 1998 VA examination do not demonstrate 
that the appellants left foot scars are productive of 
limitation of function, thus this code is not for application 
in this case.  Scars can also be rated under Diagnostic Codes 
7803 and 7804, but these codes would not provide for a higher 
evaluation than that currently assigned.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1998). 

The Board finds that while the evidence of record 
demonstrates left foot pathology, it does not demonstrate 
symptomatology of the requisite severity to warrant an 
evaluation in excess of 30 percent. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 (1998) in 
order to evaluate the existence of functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), and finds 
that the 30 percent evaluation in effect is adequate to 
compensate the appellant for the degree of functional loss 
caused by his left foot disorder.  Accordingly, an evaluation 
above 30 percent is not warranted at this time.

Left Shoulder

A 20 percent evaluation has been assigned for the appellants 
left shoulder disorder under 38 C.F.R. § 4.71, Diagnostic 
Codes 7805-5201.  This disorder was formerly rated solely 
under the diagnostic codes pertaining to scars.  The most 
recent evidence of record, however, prompted consideration of 
the appellants service-connected SFW residuals in light of 
Diagnostic Codes pertaining to limitation of motion and other 
forms of impairment.  

Review of the medical evidence shows that the appellant is 
right-handed.  Under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203 (1998).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  Only one hand is to be 
considered major.  38 C.F.R. § 4.69 (1998).  Thus, all 
discussion of the appellants disability will relate to his 
minor extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm.  
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 30 percent evaluation.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1998).

Under Diagnostic Code 5201, a 30 percent rating is assigned 
when there is limitation of motion of the minor extremity to 
25 degrees from the side.  A 20 percent evaluation may be 
assigned for limitation of motion of the arm of the minor 
extremity midway between the side and shoulder level or at 
the shoulder level.

A 40 percent evaluation may be assigned for impairment of the 
humerus of the minor extremity with fibrous union and a 20 
percent evaluation will be assigned for recurrent 
dislocations of the humerus of the minor extremity at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  With infrequent episodes, and guarding of 
movement only at the shoulder level, a 20 percent evaluation 
is assignable for the major or minor extremity.  Code 5202.

Diagnostic Code 5203 provides a 20 percent evaluation for 
nonunion of the clavicle or scapula with loose movement.  
Dislocation of the clavicle or scapula of the minor arm 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).  A 20 percent rating for the 
minor arm under Diagnostic Code 5203 is the maximum rating 
provided. Id.

The appellant is noted to have had a preservice shotgun wound 
of the posterior region of the left shoulder.  The inservice 
SFW to the left deltoid area, however, was shown by the most 
recent clinical evidence to be productive of limitation of 
motion of the shoulder to 90 degrees and a loss of deltoid 
muscle mass and strength.  With this degree of limitation, 
the RO properly assigned a 20 percent evaluation.  There is 
no ankylosis shown, therefore a higher evaluation is not in 
order under Diagnostic Code 5200.

The Board is not persuaded, however, that the assignment of a 
higher evaluation is warranted in this case.  The clinical 
evidence does not demonstrate that the appellants left 
shoulder motion is limited to 25 degrees from the side, in 
fact, the appellant was shown to be able to raise his left 
arm to the 90 degree point.  The Board has considered whether 
a higher evaluation may be assigned under Diagnostic Code 
5202, but there is no evidence in the record of impairment of 
the humerus of the minor extremity with fibrous union.  

Finally, the evidence of record does not demonstrate that the 
appellants left shoulder disability is manifested by 
nonunion of the clavicle or scapula with loose movement.  
Moreover, this Diagnostic Code would not provide a higher 
evaluation. 

The Court has also held that when a Diagnostic Code provides 
for compensation based solely upon limitation of motion, that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.  The Board has 
considered 38 C.F.R. § 4.40 and 4.45 in connection with the 
appellants limitation of motion and notes that the evidence 
does not support a finding of any additional functional 
limitation caused by the appellants pain.  He has neither 
asserted nor evidenced any inability to use his left upper 
extremity that is shown to be related to his shrapnel wound.  
Any pain or limitation of motion is already contemplated and 
compensated in the current rating and an additional 
evaluation on that basis would amount to a violation of the 
rule against pyramiding.  38 C.F.R. § 4.14 (1998).

The Board also notes that the appellants disability does not 
warrant a separate evaluation for the scar.  The Board notes 
that the Court, in Esteban v. Brown, 6 Vet. App. 259 (1994) 
held that conditions are to be rated separately under 
38 C.F.R. § 4.25 (1998), unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14. Esteban, at 261.  Scars, other than disfiguring head, 
neck, or facial scars, or residuals of 2nd or 3rd degree 
burns, are rated based on healing, symptomatology, or on 
impairment of function of the part affected.  A ten percent 
rating is warranted for a scar which is poorly nourished with 
repeated ulceration, or which is tender and painful on 
objective demonstration. Other scars are rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  Throughout the 
entire record, the appellants left shoulder shrapnel wound 
scar has been nontender, nondepressed and nonadherent, 
resulting in no functional limitations to warrant a separate 
evaluation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Accordingly, the 
benefit sought on appeal is denied.

Entitlement to Service Connection for Hearing Loss and 
Tinnitus

The appellant first claimed entitlement to service connection 
for bilateral hearing loss and tinnitus in December 1996.  
The appellants service medical records are silent for 
complaints or findings relative to hearing loss.  A February 
1993 private medical record reflects that the appellant 
complained of ringing in his ears.

Most recently, the appellant, through his representative, 
submitted an October 1998 statement in which he asserts that 
his hearing loss and tinnitus are the result of acoustic 
trauma suffered at the time of an explosion caused by a 
Japanese shell attack on the Naval vessel that he was on. 

The appellant has argued that his hearing loss and tinnitus 
resulted from exposure to artillery fire associated with 
wartime service.  38 U.S.C.A. § 1154 (West 1991) provides 
that special considerations attend the cases of combat 
veterans.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994).  Section 1154(b) provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  

Nevertheless, the appellant must meet his evidentiary burden 
with respect to service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the United States Court of Veterans 
Appeals recognized that, while § 1154(b) relaxed the 
evidentiary requirement as to the evidence needed to render a 
claim well grounded, there is essentially no relaxation as to 
the question of nexus to service, which requires competent 
medical evidence.  The Board also has an obligation to 
record in full its reasons for granting or denying 
service connection.  Caluza v. Brown, 7 Vet.App. 498, 509-510 
(1995).  

Unfortunately, the evidence does not confirm that the 
appellant was serving in a combat capacity at the time of the 
explosion that he cites as the cause of his hearing loss and 
tinnitus.  Records in the claims folder reflect that the 
appellant has stated that he served as a sonar operator 
during service, and that it was the unexplained explosion of 
a nearby vessel that caused his shrapnel wounds.  A September 
1945 report of medical survey reflects that the appellant was 
hit by shrapnel from the explosion of another ship.  The 
report reflects that the explosion was not the result of 
enemy action.  Under these circumstances, the provisions of 
38 U.S.C.A. § 1154 are not for application.

Inasmuch as the service medical records are silent for 
complaints or findings of hearing loss or tinnitus, and the 
post service evidence does not confirm the presence of these 
chronic disorders, the Board is left with nothing other than 
the appellants statement that these disabilities are 
attributable to acoustic trauma caused by the August 1945 
explosion of a naval vessel.  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to testify as to 
his in-service experiences, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Id.

During the pendency of the appeal, the appellant was informed 
of the evidence necessary to complete his case.  In fact, the 
RO issued January 1997 correspondence to the appellant in 
order to specifically request that he submit supporting 
evidence as to these issues.  His October 1998 response did 
not include clinical or other supporting evidence.  There 
does not appear to be any outstanding evidence of which VA is 
on notice.  See Epps v. Brown, 126 F.3d 1464 (Fed. Cir 1997).  
The appellant was also informed of what evidence was required 
to complete a well grounded claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Therefore, in the absence of competent evidence of hearing 
loss or tinnitus and in the absence of competent medical 
evidence which relates a current bilateral hearing loss or 
tinnitus to service or any incident therein, the claims for 
service connection for bilateral hearing loss and tinnitus 
may not be considered to be well grounded.


ORDER

The claim for an evaluation in excess of 30 percent for 
residuals of a SFW of the left foot is denied.

The claim for an evaluation in excess of 20 percent for 
residuals of a SFW of the left shoulder is denied.


The claims for service connection for hearing loss and 
tinnitus are denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
